203 U.S. 221 (1906)
MOYER
v.
NICHOLS.
No. 250.
Supreme Court of United States.
Argued October 10, 11, 1906.
Decided December 3, 1906.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE DISTRICT OF IDAHO.
Mr. Edmund F. Richardson and Mr. Clarence S. Darrow, with whom Mr. John H. Murphy was on the brief, for appellants.
Mr. James H. Hawley, with whom Mr. W.E. Borah was on the brief, for appellee.
MR. JUSTICE HARLAN delivered the opinion of the court.
This case does not differ, in principle or in its facts, from Pettibone v. Nichols, just decided. Moyer was also charged with the murder of Steunenberg, and was arrested in Colorado, upon the warrant of the Governor of that State, and taken to Idaho, and delivered to its authorities. He was embraced in the same indictment with Pettibone, and was held in custody for trial under that indictment. He sued out a writ of habeas corpus from the Supreme Court of Idaho, but the writ was *222 dismissed by that court, Ex parte Moyer, 85 Pac. 897, and a writ of error has been prosecuted to this court. That is case No. 266 on our present docket. He then sued out a writ of habeas corpus from the Circuit Court of the United States, and his discharge being refused by the court, he prosecuted the present appeal.
For the reason stated in Pettibone's case, the final order is
Affirmed.
MR. JUSTICE McKENNA dissents.
The final order of the Circuit Court of the United States for Idaho, in Haywood v. Nichols, No. 251, on appeal, is affirmed on the authority of Pettibone v. Nichols, ante, p. 192, from which, as to the facts or the questions involved, it does not differ. The orders in Pettibone v. Whitney, No. 265, Morey v. Whitney, No. 266, and Haywood v. Whitney, No. 267  each of which cases is here upon writ of error to the Supreme Court of Idaho  involve the same questions as those determined in Pettibone v. Nichols, and by agreement is to depend upon the judgment in that case, must also be affirmed.
It is so ordered.
MR. JUSTICE McKENNA dissents.